Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 24, 2021

                                            No. 04-21-00087-CV

    TEXAS COMMISSION ON ENVIRONMENTAL QUALITY and Post Oak Clean Green,
                                Inc.,
                              Appellants

                                                       v.

       GUADALUPE COUNTY GROUNDWATER CONSIDERATION DISTRICT,
                             Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 19-1245-CV-C
                            Honorable W.C. Kirkendall, Judge Presiding


                                               ORDER

        Appellant Post Oak Clean Green, Inc. seeks to appeal an interlocutory order denying its
plea to the jurisdiction. We lack jurisdiction to review interlocutory orders unless that review is
specifically authorized by statute. See Robert B. James, DDS, Inc. v. Elkins, 553 S.W.3d 596,
632 (Tex. App.—San Antonio 2018, pet. denied). Here, although Post Oak Clean Green, Inc.’s
notice of appeal states, “This interlocutory appeal is taken pursuant to Section 51.014(a) of the
Texas Civil Practice and Remedies Code,” we see no provision of section 51.014(a) that appears
to permit interlocutory review of the portion of the trial court’s order that denies Post Oak Clean
Green, Inc.’s plea to the jurisdiction.1 See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a). We
therefore ORDER appellant Post Oak Clean Green, Inc. to show cause in writing by April 8,
2021 why its appeal should not be dismissed for lack of jurisdiction.


                                                             _________________________________
                                                             Beth Watkins, Justice

1
  The notice of appeal filed by Post Oak Clean Green, Inc.’s co-appellant, the Texas Commission on Environmental
Quality (“TCEQ”), notes that TCEQ appeals the portion of the trial court’s order denying its own, separate plea to
the jurisdiction “pursuant to Section 51.014(a)(8) of the Texas Civil Practice and Remedies Code.” Section
51.014(a)(8) permits interlocutory review of an order that “grants or denies a plea to the jurisdiction by a
governmental unit as that term is defined in Section 101.001” of the Civil Practice and Remedies Code. TEX. CIV.
PRAC. & REM. CODE § 51.014(a)(8). Unlike TCEQ, Post Oak Clean Green, Inc. has not argued it is “a governmental
unit as that term is defined in Section 101.001.” See id.; see also id. § 101.001(3).
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court